Citation Nr: 1200151	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  10-11 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for acid reflux and gastroesophageal acid reflux disease (GERD).

2.  Entitlement to service connection for coronary artery disease, including angina, to include as due to exposure to Agent Orange or asbestos.

3.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to Agent Orange or asbestos.

4.  Entitlement to service connection for hypertension to include as due to exposure to Agent Orange or asbestos.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant served on active duty from January 1968 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA). 

A hearing in front of the undersigned Acting Veterans Law Judge was held in June 2011.  A transcript of the hearing has been associated with the claim file.

The  issues of entitlement to service connection for a kidney disability, hernia and polyps have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran did not set foot on the landmass or the inland waters of the Republic of Vietnam.

2.  The Veteran was not exposed to asbestos in service.  

3.  The Veteran's gastroesophageal acid reflux disease (GERD) is not shown to be causally or etiologically related to any disease, injury, or incident of service. 

4.  Coronary artery disease, was not manifest in service, was not manifest to a compensable degree within a year of discharge, and is not related to service whether as due to exposure to Agent Orange or asbestos, or otherwise.  

5.  Diabetes mellitus, type II, was not manifest in service, was not manifest to a compensable degree within a year of discharge, and is not related to service whether as due to exposure to Agent Orange or asbestos, or otherwise.  

6.  Hypertension was not manifest in service, was not manifest to a compensable degree within a year of discharge, and is not related to service whether as due to exposure to Agent Orange or asbestos, or otherwise. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for GERD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011). 

2.  Coronary artery disease was not incurred in or aggravated during military service; and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  Diabetes mellitus, type II was not incurred in or aggravated during military service; and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

4.  Hypertension was not incurred in or aggravated during military service; and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additionally, the notice requirements of the VCAA apply to all elements of a service- connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The record reflects that the appellant was apprised of what evidence was required to substantiate the claim, and of the appellant's and VA's respective duties for obtaining evidence prior to the initial unfavorable decisions on the claims under consideration in a letter sent to him in November 2007 that provided fully compliant VCAA notice.  The letter included notice pertaining to a disability rating and an effective date for the award if service connection were granted. 

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The appellant's service treatment records have been reviewed.  Private treatment records have been associated with the claim folder.  All of his written arguments have been associated with the record on appeal and considered. 

The appellant has not been afforded a VA examination as to any of the claimed disabilities.  VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Such development is to be considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran had an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in- service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(4).  The Board observes that although there is evidence of current diagnoses and treatment for the claimed disabilities, there is no competent evidence of record showing that the appellant had a diagnosis of any disorder during service, or that the claimed disabilities may be related to any event in service.  Therefore, no examination is required.  In this case, the factual foundation to support the claim of service connection is not demonstrated.  The Board therefore finds that the evidence on file is adequate to render a decision on the claim, and that an examination is unnecessary. 

The Board also notes that the appellant has not identified, and the record does not otherwise indicate any additional existing evidence that is necessary or is able to be secured for a fair adjudication of the claim that has not been obtained.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The claim is ready to be considered on the merits. 

Legal Criteria and Analysis

Veterans are entitled to compensation from the Department of Veterans Affairs if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for diabetes mellitus, hypertension and coronary artery disease may be presumed if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a) (2011).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) (2011) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2011) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; hairy cell leukemia and other chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); Parkinson's disease; and ischemic heart disease.  38 C.F.R. § 3.309(e) (2011).  Note 3 at the end of § 3.309 defines ischemic heart disease as not including hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke. 

The above reflects changes to the Code of Federal Regulations which became effective August 31, 2010 which amended 38 C.F.R. § 3.309(e) to include ischemic heart disease.  75 Fed. Reg. 53202 (August 31, 2010).  The pertinent part of that amendment added the following to § 3.309(e): "Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina)."  75 Fed. Reg. 53202, 53216 (August 31, 2010).  This amended rule applies to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date. 75 Fed. Reg. 53202 (August 31, 2010).  Id.  As the appellant's claim was pending on August 31, 2010, the changes are applicable to the immediate case. 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2011). 

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Initially, the Board notes the appellant does not assert that his claimed disabilities are a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter. 

A.  Agent Orange and Asbestos 

Regarding the claims for service connection for hypertension, diabetes mellitus, type II, and coronary artery disease as due to exposure to Agent Orange, the Board notes that the Veteran did not serve in the Republic of Vietnam.  Indeed, the Veteran himself testified at the June 2011 Travel Board hearing that he never served in the Republic of Vietnam.  Rather, he has argued that he was exposed to Agent Orange while stationed in Germany in the process of unloading airplanes and ships whose cargo had been exposed to Agent Orange.  

Considering that the Veteran did not serve in the Republic of Vietnam, the Board finds that it may not be presumed that he was exposed to Agent Orange.  By his own statements and his admission, he never served in the Republic of Vietnam.  As such, Agent Orange exposure is not conceded. 

The Veteran has also alleged exposure to asbestos in service.  In this regard, the Board notes that the Veteran's DD 214 shows his military specialty to be heavy vehicle mechanic and driver which is not a specialty which would have exposed him to asbestos.  Moreover, nothing in the service personnel records show any exposure to asbestos.  Therefore, exposure to asbestos is not conceded.  

Moreover, regarding the claim for service connection as due to asbestos exposure, as noted, the record is silent as to any evidence indicating that the Veteran was exposed to asbestos in service.  VA does not recognize diabetes mellitus, type II, acid reflux, coronary artery disease or hypertension to be disabilities related to asbestos exposure.  See Adjudication Procedure Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 9.  "Service Connection for Disabilities Resulting from Exposure to Asbestos" (Inhaling asbestos fibers can cause fibrosis, tumors, pleural effusions, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, cancers of the gastrointestinal tract, interstitial pulmonary fibrosis (asbestosis), cancers of the larynx, cancers of the pharynx, and cancers of the urogenital system (except the prostate)); see also VAOPGCPREC 4- 00 (Apr. 13, 2000), summary available at 65 Fed. Reg. 33,422 - 02 (2000).  The record also contains no competent nexus evidence between any of the claimed disabilities and asbestos exposure.  Thus, there is no competent or corroborative evidence on which to grant the claim based on asbestos exposure.

Regarding the claim for service connection based on exposure to Agent Orange, as noted above, the Veteran did not have in-country service in Vietnam.  The Board thus finds that absent qualifying service in Vietnam and corroborating evidence of exposure to herbicides off shore, there is no basis for presumptive service connection for diabetes mellitus, type II due to herbicide exposure, including Agent Orange.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Accordingly, the presumptive provisions of 38 U.S.C.A. § 1116 (for disabilities due to herbicide exposure) do not apply to this claim of entitlement to service connection for diabetes mellitus, type II, and service connection for such must be denied. 

Moreover, while under 38 C.F.R. § 3.309(e), coronary artery disease and acute myocardial infarction are classified as ischemic heart disease for which a presumption applies under 38 C.F.R. § 3.307, as noted above, exposure to Agent Orange in service is not shown.  Thus, his claim does not warrant service connection based on herbicide exposure on a presumptive basis. 

Furthermore, despite the Veteran's contentions that his hypertension and GERD are herbicide-related, this type of presumptive service connection is not available to the hypertension and GERD claims because hypertension and gastrointestinal disorders are not included in the enumerated list of diseases eligible for presumptive service connection as either a chronic disease or diseases due to herbicide exposure.  38 C.F.R. §3.309(a)(e).  There is no positive association between exposure to herbicides and any condition for which the Secretary of Veteran's Affairs (Secretary) has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -46 (1994). 

For the reasons stated above, the Board finds there is no basis on which to grant service connection for any of the claimed disabilities on a presumptive basis of exposure to Agent Orange or asbestos.  

However, service connection may be established on a direct basis or a presumptive basis, if applicable, other than as due to Agent Orange or asbestos exposure.  

B.  Presumptive Service Connection

In this regard, the Board notes that diabetes mellitus type II, coronary artery disease and hypertension as all diseases for which presumptive service connection applies under 38 C.F.R. § 3.309(a).  

In this regard, the Board notes that the Veteran's service treatment records show no treatment for diabetes mellitus, type II, myocardial infarction, coronary artery disease, angina or hypertension.  The first documented diagnosis of diabetes mellitus is April 1999.  Myocardial infarction was first diagnosed in 1994.  Coronary artery disease was first diagnosed in 1995 and angina in 2005.  Moreover, private treatment records show that the Veteran was first diagnosed with hypertension in 1999.  All the diagnoses were long after the one year presumptive period in 38 C.F.R. § 3.309(a).  The Board thus finds that that service connection for diabetes mellitus, type II, myocardial infarction, coronary artery disease, angina or hypertension is not warranted on a presumptive basis.  Competent medical or lay evidence has not been presented showing the onset of any of these disabilities in service, or within the initial post separation year.  

C.  Direct Service Connection

Regarding direct service connection for diabetes mellitus, type II, service treatment records are entirely silent for any complaints, findings or reference to any endocrine problems.  Moreover, the record also does not include any competent evidence establishing a nexus or relationship between the current diabetes mellitus and any other event, injury, or disease during active service, and neither the appellant nor his representative have presented, identified, or alluded to the existence of, any such opinion.  The Board thus finds that that service connection for diabetes mellitus, type II, is not warranted on a direct basis.  

In regards to myocardial infarction, coronary artery disease or angina, as noted, the Veteran's service treatment records show no treatment for myocardial infarction, coronary artery disease or angina.  The first documented diagnosis of myocardial infarction was in 1994.  Coronary artery disease was first diagnosed in 1995 and angina in 2005.  Moreover, the record does not include any competent evidence establishing a nexus or relationship between myocardial infarction, coronary artery disease or angina and any other event, injury, or disease during active service, and neither the appellant nor his representative have presented, identified, or alluded to the existence of, any such opinion.  The Board thus finds that that service connection for myocardial infarction, coronary artery disease or angina, is not warranted on a direct basis.

In regard to hypertension, service treatment records are completely silent for any treatment for or diagnosis of hypertension in service.  Both the induction physical of January 1968 and the separation physical of August 1969 showed normal blood pressure readings and the Veteran's vascular system was noted to be normal.  Moreover, competent evidence has not been presented showing that hypertension is attributable to the appellant's period of service.  The Board thus finds that service connection for hypertension, is not warranted on a direct basis.  

The Board has considered the appellant's statements, lay evidence, in this matter.  Specifically, the Board has considered his testimony at the June 2011 hearing wherein he testified that his diabetes mellitus, hypertension, and coronary artery disease are due to service.  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, lay evidence is not necessarily competent evidence. 

Here, the Board finds that the appellant is not competent to opine on the etiology of his diabetes mellitus, type II, myocardial infarction, coronary artery disease, angina or hypertension.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge."); see also Jandreau supra (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The etiology of these disabilities is not susceptible to lay opinion as it does not come through the senses or observation.  Moreover, the etiology of these disabilities is a complex medical matter that requires medical knowledge, training, and expertise.  Therefore, the Board finds that the lay opinion of the appellant is not competent. 

Regarding the claim for service connection for acid reflux, the Board notes that the record shows a current diagnosis of gastroesophageal reflux disease (GERD) and treatment for acid reflux.  Indeed, a Tennessee State Disability examination conducted in March 2006 shows a diagnosis of GERD.  

However, the competent and probative evidence of record fails to show that GERD is related to any disease, injury, or incident of the Veteran's military service.  In this regard, while the Veteran is competent to testify as to any symptoms experienced during his military service, the Board finds that any such statements are outweighed by the remainder of the evidence of record.  Moreover, the Veteran has not specifically alleged suffering from any symptoms during service.  Indeed at the Travel Board hearing of June 2011, he testified that he had no symptoms in service, but that in 1971 he was seen for dehydration, thereafter he testified he was diagnosed with acid reflux.  

The Veteran's service treatment records are negative for any complaints, treatment, or diagnoses relevant to gastrointestinal problems.  On separation from service in January 1969 no abnormalities were found with regard to his abdomen and viscera or genitourinary system.  The Veteran voiced no complaints regarding stomach problems at the time he was separated from the military.  The Board finds such evidence, made contemporaneous to service, to be more probative than any statements made over 40 years after his service discharge.  Moreover, the Board observes that the first medical evidence demonstrating a diagnosis of GERD is dated from 2006.  While the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a Veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  The Board, however, finds that the fact that the Veteran's post-service treatment records are negative for any complaints referable to GERD for approximately four decades after his service discharge to be persuasive evidence against his claim.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006). 

In light of the foregoing, the Board finds that, there is no competent and probative evidence that the Veteran's claimed disorder of GERD is related to his military service.  In this regard, no medical professional has related such disorder to his service.  The Board further finds that although a VA examination has not been conducted for this claim, such examination is not warranted under the standards of McLendon, as set forth above.  In the absence of corroborating evidence establishing in-service incurrence, a current examination could do no more than speculate that the Veteran's currently diagnosed GERD is related to service based on the Veteran's unsubstantiated account of service events. 

The Board notes that the Veteran has contended on his own behalf that his current condition is related to his military service.  However, the Veteran is not competent or qualified, as a layperson, to render an opinion concerning medical causation.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the Veteran, as a layperson, lacks the competency to opine on the etiological cause of his GERD.  Moreover, to the extent that he has contended a continuity of symptomatology of these conditions since service, the Board finds that the probative value of such allegation is outweighed by the lack of contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1336-37.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  Therefore, as there is no competent and probative evidence linking the Veteran's GERD to any disease, injury, or incident of service, service connection for such disorders is not warranted. 


ORDER

Service connection for gastroesophageal acid reflux disease (GERD) is denied.

Service connection for myocardial infarction, coronary artery disease and angina is denied.

Service connection for diabetes mellitus, type II, is denied.

Service connection for hypertension is denied.  



____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


